SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* The Active Network, Inc. (Name of Issuer) Common Stock, $0.001 Par Value (Title of Class of Securities) 00506D 100 (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 00506D 100 Schedule 13G Page2of19 Pages 1 NAME OF REPORTING PERSON: I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): ABS Ventures VI, L.L.C. (“ABS VI LLC”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER 2,509,150 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 2,509,150 shares WITH 8 SHARED DISPOSITIVE POWER 0 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,509,150 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 4.6%* 12 TYPE OF REPORTING PERSON OO * The foregoing percentage is calculated based on 54,263,882 shares of Common Stock of the Issuer, reported to be outstanding as of October 31, 2011 in the Issuer’s September 30, 2011 Quarterly Report filed on Form 10-Q. CUSIP No. 00506D 100 Schedule 13G Page3of19 Pages 1 NAME OF REPORTING PERSON: I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): ABS Ventures VI, L.P. (“ABS VI LP”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 2,509,150 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 2,509,150 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,509,150 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 4.6%* 12 TYPE OF REPORTING PERSON PN * The foregoing percentage is calculated based on 54,263,882 shares of Common Stock of the Issuer, reported to be outstanding as of October 31, 2011 in the Issuer’s September 30, 2011 Quarterly Report filed on Form 10-Q. CUSIP No. 00506D 100 Schedule 13G Page4of19 Pages 1 NAME OF REPORTING PERSON: I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Calvert Capital IV, L.L.C. (“CC IV LLC”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 2,509,150 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 2,509,150 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,509,150 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 4.6%* 12 TYPE OF REPORTING PERSON OO * The foregoing percentage is calculated based on 54,263,882 shares of Common Stock of the Issuer, reported to be outstanding as of October 31, 2011 in the Issuer’s September 30, 2011 Quarterly Report filed on Form 10-Q. CUSIP No. 00506D 100 Schedule 13G Page5of19 Pages 1 NAME OF REPORTING PERSON: I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): ABS Ventures IX L.P. (“ABS IX”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER 1,570,939 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 1,570,939 shares WITH 8 SHARED DISPOSITIVE POWER 0 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,570,939 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.9%* 12 TYPE OF REPORTING PERSON PN * The foregoing percentage is calculated based on 54,263,882 shares of Common Stock of the Issuer, reported to be outstanding as of October 31, 2011 in the Issuer’s September 30, 2011 Quarterly Report filed on Form 10-Q. CUSIP No. 00506D 100 Schedule 13G Page6of19 Pages 1 NAME OF REPORTING PERSON: I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Calvert Capital V, L.L.C. (“CC V LLC”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 1,570,939 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 1,570,939 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,570,939 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.9%* 12 TYPE OF REPORTING PERSON OO * The foregoing percentage is calculated based on 54,263,882 shares of Common Stock of the Issuer, reported to be outstanding as of October 31, 2011 in the Issuer’s September 30, 2011 Quarterly Report filed on Form 10-Q. CUSIP No. 00506D 100 Schedule 13G Page7of19 Pages 1 NAME OF REPORTING PERSON: I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): ABS Ventures IT L.P. (“ABS IT”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER 72,996 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 72,996 shares WITH 8 SHARED DISPOSITIVE POWER 0 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 72,996 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.1%* 12 TYPE OF REPORTING PERSON PN * The foregoing percentage is calculated based on 54,263,882 shares of Common Stock of the Issuer, reported to be outstanding as of October 31, 2011 in the Issuer’s September 30, 2011 Quarterly Report filed on Form 10-Q. CUSIP No. 00506D 100 Schedule 13G Page8of19 Pages 1 NAME OF REPORTING PERSON: I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): ABS Ventures V, L.L.C. (“ABS V LLC”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 72,996 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 72,996 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 72,996 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.1%* 12 TYPE OF REPORTING PERSON OO * The foregoing percentage is calculated based on 54,263,882 shares of Common Stock of the Issuer, reported to be outstanding as of October 31, 2011 in the Issuer’s September 30, 2011 Quarterly Report filed on Form 10-Q. CUSIP No. 00506D 100 Schedule 13G Page9of19 Pages 1 NAME OF REPORTING PERSON: I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Calvert Capital Management Company (“CCMC”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 72,996 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 72,996 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 72,996 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.1%* 12 TYPE OF REPORTING PERSON CO * The foregoing percentage is calculated based on 54,263,882 shares of Common Stock of the Issuer, reported to be outstanding as of October 31, 2011 in the Issuer’s September 30, 2011 Quarterly Report filed on Form 10-Q. CUSIP No. 00506D 100 Schedule 13G Page10of19 Pages 1 NAME OF REPORTING PERSON: I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): ABS Investors LLC (“ABS Investors”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER 14,049 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 14,049 shares WITH 8 SHARED DISPOSITIVE POWER 0 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 14,049 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0%* 12 TYPE OF REPORTING PERSON OO * The foregoing percentage is calculated based on 54,263,882 shares of Common Stock of the Issuer, reported to be outstanding as of October 31, 2011 in the Issuer’s September 30, 2011 Quarterly Report filed on Form 10-Q. CUSIP No. 00506D 100 Schedule 13G Page11of19 Pages 1 NAME OF REPORTING PERSON: I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Bruns H. Grayson (“Grayson”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 4,167,134 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 4,167,134 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,167,134 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 7.7%* 12 TYPE OF REPORTING PERSON IN * The foregoing percentage is calculated based on 54,263,882 shares of Common Stock of the Issuer, reported to be outstanding as of October 31, 2011 in the Issuer’s September 30, 2011 Quarterly Report filed on Form 10-Q. CUSIP No. 00506D 100 Schedule 13G Page12of19 Pages 1 NAME OF REPORTING PERSON: I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): R. William Burgess, Jr. (“Burgess”) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 4,153,085 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 4,153,085 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,153,085 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 7.7%* 12 TYPE OF REPORTING PERSON IN * The foregoing percentage is calculated based on 54,263,882 shares of Common Stock of the Issuer, reported to be outstanding as of October 31, 2011 in the Issuer’s September 30, 2011 Quarterly Report filed on Form 10-Q. CUSIP No. 00506D 100 Schedule 13G Page13of19 Pages ITEM 1(A).NAME OF ISSUER: The Active Network, Inc. ITEM 1(B).ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES: 10182 Telesis Court, Suite 100 San Diego, California 92121 ITEM 2(A).NAME OF PERSON FILING: ABS Ventures VI, L.L.C. (“ABS VI LLC”) ABS Ventures VI, L.P. (“ABS VI LP”) Calvert Capital IV, L.L.C. (“CC IV LLC”) ABS Ventures IX L.P. (“ABS IX”) Calvert Capital V, L.L.C. (“CC V LLC”) ABS Ventures IT L.P. (“ABS IT”) ABS Ventures V, L.L.C. (“ABS V LLC”) Calvert Capital Management Company (“CCMC”) ABS Investors LLC (“ABS Investors”) Bruns H. Grayson (“Grayson”) R. William Burgess, Jr. (“Burgess”) The foregoing entities and individuals are collectively referred to as the “Reporting Persons.” ITEM 2(B).ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: ABS Ventures 950 Winter Street, Suite 2600 Waltham, MA02451 ITEM 2(C). CITIZENSHIP: Grayson and Burgess are United States citizens.ABS VI LP, ABS IX, and ABS IT are limited partnerships organized under the laws of the State of Delaware.ABS VI LLC, CC IV LLC, CC V LLC, ABS V LLC and ABS Investors are limited liability companies organized under the laws of the State of Delaware.CCMC is a corporation incorporated under the laws of the State of Delaware. ITEM 2(D). TITLE OF CLASS OF SECURITIES: Common Stock, $0.001 par value per share. ITEM 2(E). CUSIP NUMBER: 00506D 100 ITEM 3. Not Applicable ITEM 4. OWNERSHIP The following information with respect to the ownership of the ordinary shares of the issuer by the Reporting Persons filing this Statement is provided as of December 31, 2011: CUSIP No. 00506D 100 Schedule 13G Page14of19 Pages (a) Amount Beneficially Owned: See Row 9 of cover page for each Reporting Person. (b)Percent of Class: See Row 11 of cover page for each Reporting Person. (c)Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: See Row 5 of cover page for each Reporting Person. (ii)Shared power to vote or to direct the vote: See Row 6 of cover page for each Reporting Person. (iii)Sole power to dispose or to direct the disposition of: See Row 7 of cover page for each Reporting Person. (iv)Shared power to dispose or to direct the disposition of: See Row 8 of cover page for each Reporting Person. The Reporting Persons may be deemed members of a group within the meaning of Section 13(d), which in the aggregate may be deemed to beneficially own a total of 4,167,134 shares of Common Stock, consisting of 7.7% of the Issuer’s Common Stock.In accordance with Rule 13d-4 under the Act, each of the Reporting Persons hereby declares that this Report shall not be construed to be an admission that each such Reporting Person is, for purposes of Section 13(d) or 13(g) of the Act, the beneficial owner of any of the shares of Common Stock covered by this report other than those held in his or its name. The sole member of ABS VI LLC is ABS VI LP.ABS VI LP’s general partner is CC IV LLC.Grayson is the senior manager of CC IV LLC.Grayson may be deemed to control ABS VI LLC by reason of such position The general partner of ABS IX is CC V LLC.CC V LLC’s senior managers are Grayson and Burgess.Grayson and Burgess may be deemed to control ABS IX by reason of such position. The general partner of ABS IT is ABS V LLC.ABS V LLC’s sole member is CCMC.CCMC is entirely owned by Grayson and Burgess.Grayson and Burgess may be deemed to control ABS IT by reason of such ownership. The senior manager of ABS Investors is Grayson.He may be deemed to control AVS Investors by reason of such position. ITEM 5.OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following p. N/A CUSIP No. 00506D 100 Schedule 13G Page15of19 Pages ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY Not applicable. ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP Not applicable. ITEM 9.NOTICE OF DISSOLUTION OF GROUP Not applicable. ITEM 10.CERTIFICATION By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 00506D 100 Schedule 13G Page16of19 Pages SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 14, 2012 ABS VENTURES VI LLC By: ABS Ventures VI, L.P., its sole member By: Calvert Capital IV, L.L.C., its general partner By: /s/ Bruns H. Grayson Name: Bruns H. Grayson Title: Manager ABS VENTURES VI, L.P. By: Calvert Capital IV, L.L.C., its general partner By: /s/ Bruns H. Grayson Name: Bruns H. Grayson Title: Manager CALVERT CAPITAL VI, L.L.C. By:/s/ Bruns H. Grayson Name: Bruns H. Grayson Title: Manager ABS VENTURES IX L.P. By: Calvert Capital V, L.L.C., its general partner By:/s/ Bruns H. Grayson Name: Bruns H. Grayson Title: Manager CALVERT CAPITAL V, L.L.C. By:/s/ Bruns H. Grayson Name: Bruns H. Grayson Title: Manager CUSIP No. 00506D 100 Schedule 13G Page17of19 Pages ABS VENTURES IT L.P. By: ABS Ventures V, L.L.C., its general partner By: Calvert Capital Management Company, its sole member By:/s/ Bruns H. Grayson Name: Bruns H. Grayson Title: President ABS VENTURES V, L.L.C. By: Calvert Capital Management Company, its sole member By:/s/ Bruns H. Grayson Name: Bruns H. Grayson Title: President CALVERT CAPITAL MANAGEMENT COMPANY By:/s/ Bruns H. Grayson Name: Bruns H. Grayson Title: President ABS INVESTORS, L.L.C. By:/s/ Bruns H. Grayson Name: Bruns H. Grayson Title: Manager BRUNS H. GRAYSON /s/ Bruns H. Grayson Bruns H. Grayson R. WILLIAM BURGESS, JR. /s/ R. William Burgess, Jr. R. William Burgess, Jr. CUSIP No. 00506D 100 Schedule 13G Page18of19 Pages EXHIBIT I Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required on Schedule 13G need be filed with respect to ownership by each of the undersigned of shares of Common Stock of The Active Network, Inc. This Agreement may be executed in any number of counterparts, each of which shall be deemed an original. Dated: February 14, 2012 ABS VENTURES VI LLC By: ABS Ventures VI, L.P., its sole member By: Calvert Capital IV, L.L.C., its general partner By:/s/ Bruns H. Grayson Name: Bruns H. Grayson Title: Manager ABS VENTURES VI, L.P. By: Calvert Capital IV, L.L.C., its general partner By:/s/ Bruns H. Grayson Name: Bruns H. Grayson Title: Manager CALVERT CAPITAL VI, L.L.C. By:/s/ Bruns H. Grayson Name: Bruns H. Grayson Title: Manager ABS VENTURES IX L.P. By: Calvert Capital V, L.L.C., its general partner By:/s/ Bruns H. Grayson Name: Bruns H. Grayson Title: Manager CUSIP No. 00506D 100 Schedule 13G Page19of19 Pages CALVERT CAPITAL V, L.L.C. By:/s/ Bruns H. Grayson Name: Bruns H. Grayson Title: Manager ABS VENTURES IT L.P. By: ABS Ventures V, L.L.C., its general partner By: Calvert Capital Management Company, its sole member By:/s/ Bruns H. Grayson Name: Bruns H. Grayson Title: President ABS VENTURES V, L.L.C. By: Calvert Capital Management Company, its sole member By:/s/ Bruns H. Grayson Name: Bruns H. Grayson Title: President CALVERT CAPITAL MANAGEMENT COMPANY By:/s/ Bruns H. Grayson Name: Bruns H. Grayson Title: President ABS INVESTORS, L.L.C. By:/s/ Bruns H. Grayson Name: Bruns H. Grayson Title: Manager BRUNS H. GRAYSON /s/ Bruns H. Grayson Bruns H. Grayson R. WILLIAM BURGESS, JR. /s/ R. William Burgess, Jr. R. William Burgess, Jr.
